t c memo united_states tax_court christa karin mueller petitioner v commissioner of internal revenue respondent docket no filed date p and h filed a joint_return for r determined a deficiency in tax on account of omission of embezzlement income and gain from liquidation of corporation both items attributable to h_r also determined a sec_6661 i r c addition_to_tax for substantial_understatement of income p challenges deficiency and asks relief from liability under sec_6015 i r c as a so-called innocent spouse held p and h omitted from income embezzlement income and gain in a reduced_amount of h held further p has failed to show error in the determination of sec_6661 i r c addition_to_tax for substantial_understatement of income held further p has failed to show entitlement to relief from liability under sec_6015 i r c - - christa karin mueller pro_se julius gonzalez for respondent memorandum findings_of_fact and opinion halpern judge by notice_of_deficiency dated date the notice respondent determined deficiencies in and additions to petitioner and petitioner’s husband’s federal_income_tax liability as follows with respect to husband additions to tax_year deficiency sec_6653 a sec_6653 b sec_6661 dollar_figure dollar_figure dollar_figure ‘50 percent of the interest payable under sec_6601 with respect to petitioner addition_to_tax year deficiency sec_6661 dollar_figure dollar_figure petitioner and her husband reinhard mueller sometimes husband made a joint_return of income for the return the principal adjustments giving rise to respondent’s determination_of_a_deficiency in tax are respondent’s positive adjustment_to_gross_income on account of three items determined by respondent to have been omitted from gross_income embezzlement income of husband in the amount of dollar_figure stock-related gain of husband in the amount of dollar_figure and stock-related gain of husband in the amount of dollar_figure respondent has since conceded the third item we accept that concession and do not further discuss that item by the petition petitioner assigns error to respondent’s determinations but only avers facts supporting the defense that she should be relieved of liability as a so-called innocent spouse under sec_6013 at trial the parties agreed that petitioner could amend the petition to raise a claim under sec_6015 rather than sec_6013 we gave leave for such amendment since respondent also consented to petitioner’s introducing evidence with respect to the two remaining items of gross_income we also deem the petition amended to raise those issues and the addition_to_tax under sec_6661 see rule b unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue rule references are to the tax_court rules_of_practice and procedure petitioner bears the burden_of_proof see rule a ' on date sec_6015 was enacted replacing former sec_6013 which was repealed generally as of the same date see internal_revenue_service restructuring and reform act of publaw_105_206 e 112_stat_734 q4e- findings_of_fact some facts have been stipulated and are so found the stipulations of facts filed by the parties with accompanying exhibits are incorporated herein by this reference residence petitioner resided in fort lauderdale florida at the time the petition was filed petitioner petitioner was born in germany she married reinhard mueller in and the couple have three sons she is a housewife and has had no training in law finance or taxes she has not been employed outside her home or self-employed for years she and husband have lived in fort lauderdale florida since approximately omni equities inc omni equities inc omni formerly a t bliss co inc was a massachusetts corporation after date husband was president a director and the majority shareholder of omni owning big_number of its shares which was approximately percent of its shares the second major shareholder in omni was depository trust co dtc which owned approximately percent of omni’s shares the remaining percent of omni’s shares were owned by various smaller shareholders in omni’s principal asset was a block of shares in a corporation magnacard inc magnacard walter lyall jacob walter l jacob co ltd jacob growth capital ltd walter lyall jacob jacob was a securities broker and scottish lawyer who engaged in business transactions with husband walter l jacob co ltd wlu co was a brokerage house in london england owned by jacob jacob growth capital ltd jgc also known as overseas growth capital ogc was a channel island corporation owned at least in part by jacob form 8-k a u s securities_and_exchange_commission form 8-k current report under section or d of the securities exchange act of dated date the form 8-k reports various purchases by husband of shares in a t bliss co inc omni during date totaling big_number shares for a total price of dollar_figure the form 8-k states including the above purchases mr mueller now owns a total of big_number shares of registrant’s common_stock or of the big_number total common shares outstanding husband’s indebtedness to omni husband was indebted to omni in the principal_amount of dollar_figure for the purchase in date of at least a portion -- - of his shares in omni as evidenced by a promissory note to omni due_date husband satisfied the promissory note with funds borrowed from wlu co march agreement by agreement executed date the march agreement omni and wlj co agreed that since omni was desirous of selling its shares in magnacard and wlu co was a licensed dealer_in_securities in england omni would appoint wlu co as its agent to find a purchaser for such shares the march agreement also provided that wlu co would receive a commission of percent of the price paid for omni’s magnacard shares r mueller sons ltd r mueller sons ltd rm sons was a british corporation originally named stockease ltd which husband acquired as an empty shell following husband’s acquisition of rm sons he served as president of the corporation on date husband sold his big_number shares in omni to rm sons for dollar_figure sale of magnacard disbursement of proceeds on date the board_of directors of omni authorized the liquidation of omni on date omni sold big_number shares of magnacard common_stock to jgc for dollar_figure wlu co served as the brokerage firm in the transaction - out of the dollar_figure proceeds wlu co received dollar_figure as brokerage commissions leaving net_proceeds of dollar_figure for distribution to omni’s shareholders on date husband instructed wlu co to disburse the net_proceeds of dollar_figure as follows dollar_figure to the account of rm sons and dollar_figure by wire transfer to the trust account of omni’s attorneys the trust account the aforesaid dollar_figure was transferred by wire to the trust account on date dollar_figure from the trust account was transferred to an account at meritor savings meritor in the name of reinhard mueller trustee for omni shareholders on date dollar_figure was wired from the meritor account to wlj co ’s account at barclays bank in london england with respect to the dollar_figure to be disbursed to the account of rm sons wlj co ’s customer account records show a credit to account number account no in the name of rm sons on date in the amount of dollar_figure transactions in account no wlu co ’s records for account no show the following pertinent information with respect to transactions during april and date date description debit credit balance april transfer from - - _ rm big_number shares omni april notes rm for dollar_figure -- dollar_figure us dollar_figure plus accrued interest may tfr omni -- dollar_figure big_number securities may bought -- us big_number -- big_number dollar_figure 5x us dollar_figurek - demand debentures may additional big_number -- big_number interest apr - may may bought - us big_number -- - s dollar_figure 1x us dollar_figure demand deb ' we assume this to be a negative balance although it is not shown as such in the records for account no two documents from wlu co entitled contract notes the contract notes evidence purchases for rm sons account number of demand debentures the first such contract note states that rm sons bought us dollar_figure x us dollar_figure demand debentures trade_date date the second such contract note states that rm sons bought us dollar_figure demand debentures trade_date date dtc suit dtc was due a liquidating_distribution from omni in the amount of dollar_figure the dtc liquidating_distribution which it never received on or about date dtc filed suit in polk county florida the dtc suit for payment of the dtc liquidating_distribution naming as defendants omni and husband in his individual capacity as director of omni and as trustee for the shareholders of omni a complaint the complaint was served on husband by substitute service on petitioner at the family residence on date the complaint alleges among other things that husband had surreptitiously removed from the meritor account and placed them in personal accounts or accounts over which he has control and has thereby converted to his own personal_use and benefit funds of dtc which were entrusted to him for safekeeping and distribution mueller has further caused assets of omni which should have been used for payment of liquidating dividends to shareholders to be diverted to himself his business associates or companies which he controls on date the court in the dtc suit entered summary final judgment in dtc’s favor against omni and husband in the amount of dollar_figure eventually dtc recovered dollar_figure of the dividend by garnishing an omni account leaving a balance due of dollar_figure the return on the return petitioner and husband reported the date sale by husband of his big_number shares in omni to rm sons they reported a sales_price of dollar_figure and a cost_basis of dollar_figure for a loss of dollar_figure they did not claim the loss however stating loss of dollar_figure not deducted as the sale was to a related_entity on date petitioner and husband made an amended_return for the amended_return on neither the return nor the amended_return did they report any amount with respect to the dtc liguidating distribution husband’s criminal conviction on or about date husband was convicted the conviction of violating sec_7201 attempt_to_evade_or_defeat_tax and fraud and false statements among the counts on which he was convicted were counts charging him with tax_evasion on account of his failure to report and pay tax for on income resulting to him from his conversion of the dtc liquidating_distribution and willfully making false returns of income for by among other things failing to report a liquidating dividend from omni of approximately dollar_figure million on date with respect to the conviction husband was sentenced to months in prison plu sec_3 years probation the sentencing judge provided that husband could reduce the length of his sentence by making restitution the sentencing judge rejected husband’s claim of indigence t he court feels confident that you have either secreted funds or you have placed funds in trust to other family members so that funds are available christa karin mueller trust the christa karin mueller trust the trust was established by agreement dated date between petitioner as grantor and husband’s brothers as trustees petitioner is the sole vested beneficiary under the trust the trust is governed by the laws of germany the trust was funded with stocks and bonds with a cost_basis of dollar_figure and an approximate fair_market_value at the time of transfer of dollar_figure the stocks and bonds were transferred from accounts with prudential-bache and shearson lehman hutton inc held in petitioner’s name alone the trust funds are managed by dresdner bank located in luxembourg petitioner received at least one distribution from the trust in the amount of dollar_figure in and approximately dollar_figure in distributions in through on or about date petitioner obtained dollar_figure by wire from the trust which funds were used to post cash bail the cash bail for husband in the case leading to the conviction gordon case katherine and richard gordon the gordons were shareholders in omni and made other investments in entities closely associated with husband in the gordons brought suit in state court to recover losses_incurred through the fraudulent activities of husband omni and other entities controlled by him judgments from these suits the state court judgments exceeded dollar_figure million in the gordons filed suit in the u s district_court for the middle district of florida the district_court suit and the district_court respectively to execute on the dollar_figure cash bail petitioner was a defendant in the district_court suit among the findings made by the district_court were the following the conviction involved the same facts and circumstances for which the plaintiffs obtained their judgment s the state court judgments e failing to pay taxes on the money mr mueller stole from investors such as the plaintiffs x x the trust trust is funded by money fraudulently conveyed to it by reinhard and christa-karin mueller the district_court held among other things that the cash bail was subject_to execution by the gordons opinion i deficiency in tax a introduction we must first determine whether respondent erred by including in petitioner and husband’s gross_income embezzlement - - income of dollar_figure and stock-related gain of dollar_figure both items attributable to husband we conclude that respondent erred only in that the stock-related gain was dollar_figure rather than dollar_figure petitioner and husband made a joint_return of income for and thus barring relief under sec_6015 petitioner is jointly and severally liable for any deficiency in tax resulting from respondent’s adjustments see sec_6013 b embezzlement income husband was convicted of tax_evasion on account of his failure to report and pay tax for on income resulting to him from his conversion of the dtc liguidating distribution dtc had obtained summary_judgment against husband in the amount of dollar_figure which after garnishment in the amount of dollar_figure left a balance due of dollar_figure there is sufficient evidence for us to find that husband had unreported income in the amount of dollar_figure on account of his conversion of the dtc liguidating distribution in see 366_us_213 embezzled funds constitute gross_income to embezzler in year funds were misappropriated respondent’s adjustment for embezzlement income is based on the date withdrawal of dollar_figure from the meritor account cc liguidating dividend positions of the parties respondent has determined that husband failed to report gain of dollar_figure realized by him in on account of the distribution by omni to him of a portion of the proceeds from the sale by omni of its shares of magnacard the magnacard sale petitioner does not dispute that in husband was owed a dollar_figure liquidating dividend from omni on account of the magnacard sale petitioner argues as follows in husband owed to wlu co the broker on the magnacard sale dollar_figure plus interest for a total of dollar_figure which total wlj co offset against its obligation to disburse to him his portion of the proceeds of the magnacard sale wlu co discharged the remainder of its obligation to husband by issuing to him its debentures in the amounts of dollar_figure and dollar_figure the wlj co debentures no payments were made on the wlu co debentures in wlj co eventually defaulted on the debentures and husband received only payments and property worth dollar_figure the cost to husband of his omni stock was dollar_figure on brief petitioner describes rm sons as husband’s alter ego and treats husband and rm sons as one and the same we accept that rm sons’ separate identity is to be disregarded and therefore we shall disregard husband’s date sale of big_number shares of omni to rm sons for dollar_figure we shall treat husband as owning directly such shares of omni further references to rm sons are to be understood as references to husband - - petitioner concludes that husband realized no gain in with respect to his omni stock sec_331 and sec_1001 sec_331 provides that amounts received by a shareholder in a distribution in complete_liquidation of a corporation shall be treated as in full payment in exchange for the stock in pertinent part sec_1001 provides that gain from the sale_or_other_disposition of property is the excess of the amount_realized therefrom over the taxpayer’s adjusted_basis in the property and loss is the excess of adjusted_basis over amount_realized in pertinent part sec_1001 provides the amount_realized from the sale_or_other_disposition of property shall be the sum of any money received plus the fair_market_value of the property other than money received sec_1001 provides that except as otherwise provided the entire amount of the gain on the sale_or_exchange of property shall be recognized as we understand petitioner’s argument it is not that there was no sale by omni of its magnacard shares in or that there was no liguidating distribution to husband in it is that in husband received only dollar_figure in the form of debt relief from wlu co on that basis we must determine on brief petitioner states continued - husband’s adjusted_basis in his omni shares his amount_realized and the amount and timing of any gain_or_loss adjusted_basis respondent has allowed petitioner no adjusted_basis in husband’s omni shares we have found that husband was indebted to omni in the principal_amount of dollar_figure for the purchase of at least a portion of his shares in omni we make that finding based on a note dated date from husband to omni which is an exhibit to the stipulation of facts agreed to by the parties we have also found that by the form 8-k a t bliss co inc omni reported husband’s purchase of big_number shares during date for dollar_figure those two purchases account for most but not all of husband’s shares in omni we find that continued in summary of the foregoing transactions petitioner’s husband reinhard mueller received the following proceeds as his liquidating dividend on the omni shares date action amount date margin loan plus interest offset by the broker wlj co dollar_figure date settlement received from mr jacob personally for defaulted debentures dollar_figure date remaining claim under the debentures exchanged for a interest in a new company which was then sold in for dollar_figure total_proceeds from the omni dividend dollar_figure - husband’s total adjusted_basis in his omni shares was dollar_figure based on these two findings and on the amount shown by petitioner and husband on the return as husband’s basis in his omni shares amount_realized on date husband instructed wlu co to disburse dollar_figure of the net_proceeds from omni’s sale of magnacard to the account of rm sons on date wlj co credited rm sons’ account with that amount on date wlj co debited rm sons’ account dollar_figure to repay an indebtedness of rm sons to wlu co and on date wlu co credited rm sons account dollar_figure to pay interest and a total of dollar_figure to purchase demand debentures the demand debentures petitioner concedes that the sum of the first two amounts dollar_figure constitutes an amount_realized by husband she denies that the third amount does petitioner argues that husband had agreed to accept the demand debentures as a condition of the sale of the omni shares because wljco was unwilling to deplete its working_capital for the sake of omni reinhard mueller had also agreed that the issuance of the debentures would satisfy wljco’s obligation to omni for the purchase of the magnacard shares and that thereafter we assume that the 6-percent demand debentures referred to in wlj co ’s customer account record for account number and the 5-percent demand debentures referred to in the contract notes are the same debentures we cannot however explain the discrepancy in description - - mueller would look only to wljco and mr jacob personally for payment of the balance due him under the liguidating dividend with respect to husband’s receipt of the demand debentures petitioner argues as a matter of law the debentures did not constitute taxable_income to a cash_basis taxpayer until paid sec_453 h a the parties have stipulated on date omni sold big_number shares of magnacard common_stock to jgc in england for dollar_figure wlu co served as the brokerage firm in the transaction it is unclear whether petitioner is arguing that wlu co rather than jgc should be considered the purchaser of the big_number magnacard shares from omni in neither event however did husband’s receipt of the demand debentures bring into play installment reporting under sec_453 sec_453 provides that generally income from an installment_sale shall be taken into account under the installment_method of accounting in pertinent part sec_453 defines an installment_sale as a disposition of property where at least payment is to be received after the close of the taxable_year in which the disposition occurs in pertinent part sec_453 provides receipt of a bond or other evidence_of_indebtedness which-- a is payable on demand shall be treated as receipt of payment sec_15a_453-1 temporary income_tax regs fed reg date - - provides a bond or other evidence_of_indebtedness issued by any person and payable on demand shall be treated as a payment in the year received not as installment_obligations payable in future years emphasis added sec_15a e temporary income_tax regs fed reg date provides that an obligation is treated as payable on demand only if the obligation is treated as payable on demand under applicable state or local law see also champy v commissioner tcmemo_1994_355 petitioner has not overcome the inference to be drawn from wlu co ’s customer account records for account number and the contract notes that the demand debentures evidences of indebtedness were indeed payable on demand she has failed to specify the applicable law or to prove that the debentures would not be considered demand debentures under applicable law as a result we find that the demand debentures were evidences of indebtedness payable on demand there were therefore no payments after the year_of_sale with respect to omni’s sale of the magnacard stock and the installment_method of accounting is unavailable on date dollar_figure was credited to rm sons’ account at wlu co with respect to the sale by omni of the magnacard stock of that sum dollar_figure was used to repay indebtedness and the remainder purchased the demand debentures - - petitioner has failed to show that the amount_realized by husband was less than dollar_figure and we find that it was dollar_figure gain husband realized a gain of dollar_figure dollar_figure dollar_figure - big_number on receipt of the liquidating dividend from omni that gain was recognized to husband in see sec_1001 c ii sec_6661 respondent determined that petitioner and husband substantially understated their income_tax_liability for and petitioner is liable for the addition_to_tax provided for in sec_6661 the addition_to_tax for a substantial_understatement_of_income_tax for a taxable_year equal sec_25 percent of the amount of any underpayment attributable to such substantial_understatement see sec_6661 90_tc_498 there isa substantial_understatement_of_income_tax for a taxable_year if the amount of the understatement for the taxable_year exceeds the greater of percent of the tax required to be shown on the return or dollar_figure see sec_6661 a although petitioner bears the burden_of_proof she has submitted no evidence nor has she made any argument as to why sec_6661 should not apply accordingly we sustain respondent’s determination of an addition_to_tax for a substantial_understatement to the extent that the --- - redetermined deficiency continues to gualify as a substantial_understatement under sec_6661 b a tit relief from joint_and_several_liability petitioner seeks relief from the joint_and_several_liability imposed by sec_6013 sec_6015 permits an individual who has filed a joint_return to elect to seek relief from joint_and_several_liability provided the taxpayer meets the requirements of sec_6015 the pertinent requirements of sec_6015 that must be met are as follows a a joint_return has been made for a taxable_year b on such return there is an understatement_of_tax attributable to erroneous items of one individual filing the joint_return c the other individual filing the joint_return establishes that in signing the return he or she did not know and had no reason to know that there was such understatement and d taking into account all the facts and circumstances it is inequitable to hold the other individual liable for the deficiency in tax for such taxable_year attributable to such understatement an individual meeting the requirements of sec_6015 is relieved of liability for tax including interest penalties and other_amounts for the taxable_year in guestion to the extent the liability is attributable to the understatement described in sec_6015 respondent concedes that petitioner satisfies the first two requirements but argues that she does not satisfy the last two - the petitioner cannot be relieved from liability under sec_6015 because she had reason to know of the understatements on the joint income_tax return and because she significantly benefitted from the unreported income it would not be inequitable to hold her jointly and severally liable petitioner argues that she satisfies all four sec_6015 b requirements we need not decide whether petitioner satisfies the third sec_6015 c lack-of-knowledge requirement since taking into account all of the facts and circumstances as required by sec_6015 d we find that it would not be inequitable to hold her liable for the deficiency in tax we here redetermine the establishment and funding of the trust plays a large role in our reaching that conclusion the trust was established by agreement dated date and petitioner is the sole beneficiary stocks and bonds with an approximate fair_market_value of dollar_figure were transferred to the trust in husband was convicted of tax_evasion for failing to report his conversion of the dtc liquidating dividend and willfully making false returns for by failing to report a liquidating dividend from omni of approximately dollar_figure million the sentencing judge stated t he court feels confident that you have either secreted funds or you have placed funds in trust to other family members so that funds are available in the district_court - - suit involving the gordons the judge found among other things the conviction involved the same facts and circumstances for which the plaintiffs obtained their judgment s 1ie failing to pay taxes on the money mr mueller stole from investors such as the plaintiffs the trust trust is funded by money fraudulently conveyed to it by reinhard and christa-karin mueller we think those statements are probative of the fact that the trust was funded with husband’s unreported items of income for petitioner testified as follows the stocks and bonds transferred to the trust were her savings her savings were the result of her frugality as a housewife her savings were money she has set_aside for retirement at the time the trust was established she had a few stocks and bonds she does not know the difference between a share of stock and a bond and she could not remember the quantity or name of any of the stocks and bonds that funded the trust her husband had put the money into the trust and she did not know how much money went into the trust she did not keep track of the value of the trust and at the time of trial did not know the trust’s value she did not receive accountings from the trustees petitioner did not comply with a subpoena for documents relating to the trust moreover we found petitioner’s testimony regarding the establishment and operation of the trust to be -- - contradictory and evasive we also note that in the district_court suit involving the gordons the judge found petitioner to be uncooperative and responsible for delaying the course of the lawsuit petitioner’s lack of knowledge and apparent lack of concern with respect to the operation of the trust which contained what she claimed to be her life savings of over dollar_figure million gives us no confidence in her claim that the trust was funded with her and not husband’s funds petitioner has failed to rebut the inference from the statements and findings of the state court and district_court that the trust was funded with the embezzlement income and liquidating dividend that husband failed to report for and we so find indeed the district_court explicitly found that petitioner was complicit in the fraudulent conveyance of funds to the trust and we find likewise whether all of the unreported income went to the trust or not is not critical certainly because of the conveyance of stocks and bonds with an approximate fair_market_value of dollar_figure to the trust petitioner significantly benefited from husband’s unreported income of approximately dollar_figure million and that is enough for us to determine that it is not inequitable to hold her liable for the deficiency in tax see sec_1 b income_tax regs interpreting the predecessor of sec_6015 d - - petitioner has provided no grounds for relief under either sec_6015 or f decision will be entered under rule
